DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression “the upper tubular member” in claim 12 lacks antecedent basis. For purpose of examination element (16) as shown in Figure 3 of the instant application is considered as the upper tubular member and the upper hollow section (50) as shown in Figure 3 is considered as the upper hollow portion.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 14 and 15 are rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Livingstone (US Patent Application Publication No. 2004/0185968).
Regarding claim 1, Livingstone discloses a hitting training device (see Figure 1) comprising: a) a vertical support (42); b) a holder secured to the support (2), the holder including a lower tubular member (4) 5and an upper ball-holding portion (22) integrally formed with one another (see Figure 2).  
Regarding claim 2, the holder comprises a narrow section (20) connecting the lower tubular member (4) and the upper ball-holding portion (22). See Figure 2.  
Regarding claim 3, the lower tubular member (4) is formed as a solid cylinder (see Figure 2).  
10RegReRegarding claim 4, the narrow section (20) is formed as a solid cylinder (see Figure 2).  
Regarding claim 14, the upper-ball holding portion has a conical shape (38).
Regarding claim 15, all the recited structures are disclosed by Livingstone (see rejection of claim 1). During normal use and operation of the Livingstone device, the method steps as recited would inherently be performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Livingstone in view of Rogers (US Patent No. 1,242,046).
	Regarding claims 6-8, Livingstone discloses the inventions as recited but fail to teach if the vertical support could comprise an upper hollow section and a lower solid section. The use of such type of structure in a baseball game is not a new concept and Rogers is one example of reference that teaches a vertical support that has an upper hollow section and a lower solid section (see the structure of element 16 as shown in Figure 6 of the Rogers reference). The lower bottom section of element (16) that is inserted in elements 15 and 15” is considered as a shaft. It is considered as extending outwardly from element 15 to the mid solid section if element 16 as shown in Figure 6. It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Livingston reference with a vertical support structures as taught by Rogers as a known alternative attachment means that can be used to positon the vertical support vertically in a platform component. It should be noted that both the Livingstone and the Rogers references disclose the use of a platform.
Regarding claim 10, Rogers discloses the claimed invention but it does not explicitly disclose if the shaft is releasably connected to the platform. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the components of the device to be all releasably connected, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In addition, making the components releasably connected make it easy to transport and store the components in a compact form.
Regarding claim 11, as shown in Figure 1 of the Livingstone reference, the lower tubular member (58) is engaged with the upper hollow section (42).
Regarding claim 5, Livingstone does not explicitly disclose if the holder could be formed of a rubber. However the use of rubber holder is disclosed by Rogers (see column 3 lines 11-12). It would have been obvious to one of ordinary skill in the art before the effective filing to provide top part of the holder of the Livingstone’s device out of rubber so that incase the batter misses the ball or partly hits the stem of the device the stand will not be damaged as discussed in column 3 lines 10-15 of the Rogers’ reference. 
Regarding claims 12-13, as shown in Figure 1 of Rogers’ reference, the upper tubular member (4) has an outer diameter that is less than an inner diameter of the upper hollow portion (42) and as shown in Figure 1, they are telescopically engaged as recited.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 6-8 above, and further in view of Thurber (US Patent Application Publication No. 2018/0036615).
The references as applied to claims 6-8 do not disclose the use of a bore. However the use of a bore is not a new concept and Thurber is one example of reference that teaches this concept (see the hole/bore that accommodates element 170 as shown in Figure 3 of the Thurber reference). It would have been obvious to one of ordinary skill in the art to provide a bore in to the references as applied to claims 6-8 in 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NINI F LEGESSE/Primary Examiner, Art Unit 3711